2. Indonesia, including attacks on minorities (
Madam President, I lived in Indonesia and I love Indonesia. I know well the extraordinary progress that Indonesia has made since the first free elections in 1999 in practising democracy and respect for human rights and civic and political freedoms.
I believe that in Europe we must appreciate - and I think we do in this resolution - how society in Indonesia, now the third largest democracy and the largest Muslim nation in the world, has firmly engraved in its fabric the values of diversity, pluralism, and tolerance, be it ethnic, linguistic, religious or political. It is that which makes Indonesia strong and appealing and inspiring throughout the world. I would say like Europe, the Europe that I want.
But in Indonesia, as in Europe, we see that extremists and fanatics are sowing bigotry, hatred and intolerance. This is shown in crimes like the ones against Ahmadiyya followers or people in Papua. In Indonesia some of these extremists may be used by terrorist organisations or incite people to undermine the democratic system.
This is one more reason why these extremists must be combated politically and ideologically and their crimes must receive exemplary punishment. I hope that the people in the Indonesian Government will read this resolution as an expression of concern for the victims and as a genuine expression of solidarity and encouragement for all those brave people in Indonesian civil society - in government, in parliament, in the judiciary and in the media - that are fighting against these criminals and for the end of their impunity.
I would like to recall a good friend who has been doing just that: Suciwati, the widow of the great human rights campaigner Munir who was murdered a couple of years ago. The perpetrators of his murder have not yet been fully brought to justice.